 Case 1:19-cr-20647-TLL-PTM ECF No. 1 filed 09/25/19           PageID.1   Page 1 of 4



                          L]NITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

UMTED STATES OF AMERICA,
                                                     Case: 1:19-cr-20647
                         Plaintiff,                  Judge: Ludington, Thomas L.
                                                     MJ: Morris, Patricia T.
                                                     Filed: 09-25-2019 At 02:41 pM
MARK ANTHONY KANOFF,

                        Defendant.



                                      INDICTMENT

THE GRAND JURY CHARGES:

                                     COUNT ONE
                            Production of Child Pornography
                                 (18 u.S.C. $ 22s1(a))

      In or about the month of July, 2019, in the Eastern District of Michigan,

Northern Division, Mark Anthony Kanoff knowingly employed, used, persuaded,

induced, enticed, and coerced a minor to engage in sexually explicit conduct as

defined   in Title     18, United States Code, Section 2256(2) for the purpose of

producing a visual depiction of such conduct including, but not limited to, images

depicting   a   prepubescent minor female masturbating and exposing her genitalia, that

was produced and transmitted using materials that had been transported in and



                                             4
 Case 1:19-cr-20647-TLL-PTM ECF No. 1 filed 09/25/19          PageID.2   Page 2 of 4



affecting interstate and foreign commerce by any means, including by computer in

violation of Title 18, United States Code, Section 2251(a).

                                Forfeiture Allegation

      The allegations contained in Count One of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture.

Pursuant to Fed. R. Crim. P. 32.2(a), the govemment hereby provides notice to the

defendant of its intention to seek forfeiture as part of any sentence in accordance

with Title 18, United States Code, Section 2253,inthe event of the defendant's

conviction under Count One of this Indictment.

      Pursuant to Title 1 8, United States Code, Section 2253 , upon a conviction     of

the offense set forth in Count One of this Indictment, in violation of Title 18,

United States Code, Section 2251(a), defendant Mark Anthony Kanoff, shall forfeit

to the United States of America:

      a. Any visual depiction   described in Title 18, United States Code, sections

          2251, 2251A, or 2252, or any book, magazine, periodical, film,

         videotape, or other matter which contains any such visual depiction,

         which was produced, transported, mailed, shipped or received in

         violation of Title 18, United States Code, Chapter 110;




                                           5
 Case 1:19-cr-20647-TLL-PTM ECF No. 1 filed 09/25/19           PageID.3    Page 3 of 4



        b. Any property, real or personal, constituting   or traceable to gross profits

             or other proceeds obtained from the offenses; and

        c.   Any property, real or persona, used or intended to be used to commit or

             to promote the commission of the offenses; and




Dated:    September 25,2019                    THIS IS A TRT]E BILL


                                               s/Grand Jury Foreperson
                                               GRAND JURY FOREPERSON
MATTFIEW SCHNEIDER
United States Attorney


s/Tim      Turkelson                           s/Anthonv P. Vance
TTMOTTTY TURKELSON (P53 748)                   ANTHONY        VANCE (P61148)
                                                              P.
Assistant U.S. Attomey                         Assistant U.S. Attorney
101 First Street, Suite 200                    Chief, Branch Offices
Bay City, Michigan 48708-5747
(989) 89s-s7t2
timothy.turkelson @usdoi.eov




                                           6
                  Case 1:19-cr-20647-TLL-PTM ECF No. 1 filed 09/25/19                                              PageID.4      Page 4 of 4
Com anion Case information MUST be com leted b AUSA and initialed
   United States District Court                              Criminal Case Cover Sheet                                  Case Number
   Eastern District of Michigan

NOTE: lt is the responsibility ofthe Assistant u.S. Attorney signing this torm to complete it accurately in all respects.



                                                                                                 Case: 1 :'l g-cr-20647
                                                                                                 Judge: Ludington, Thomas L.



                                                                                                                                                      l
 This may be a companion case based upon LCrR 57.10 (bx4)r:                                      MJ: Morris, Patricia T.
                                                                                                 Filed: 0$25-2019Ar 02:41 pM
                n Yes                          nNo                                               SEALED MATTER (krc)


          Case Title: USA             v.    Mark Anthony Kanoff

          County where offense occurred: Alcona

          Check       One: X Felony tr Misdemeanor tr Petty
                         X                   --
                               lndictmenU_lnformation                            no prior complaint.
                     _lndictmenU_lnformation --                                  based upon prior complaint [Case numberJ
                     _lndictmenU_lnformation --                                  based upon LcrR 57.10 (dl lcomptete superseding section betow].

Superseding Gase lnformation

Superseding to Case No:                                                                             Judge:

          tr         Corrects errors, no additional charges or defendants.
          !          lnvolves, for plea purposes, different charges or adds counts.
          tr         Embraces same subject matter but adds the additional defendants or charges below

                     Defendant name                                                   Charqes                           Prior Complaint (if applicable)



Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.


Date: September 23, 2019                                                   TIMOTHY TURKEL ON
                                                                           Assistant United States Attorney
                                                                           101 First Street, Suite 200, Bay City, Ml 48708
                                                                           Phone: 989-895-5712
                                                                           Fax: 989-895-5790
                                                                           E-Mail address: timothy.turkelson@usdoj.gov
                                                                           Attorney Bar #: P-53748


same transaction or occurrence. Cases may be companion cases even though one ofthem may have already been lerminated.
